        Case 1:14-md-02573-VEC Document 428 Filed 08/01/19 Page 1 of 2




                                                                        August 1, 2019


VIA ECF
The Honorable Valerie E. Caproni
United States District Judge, Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007-1312

       Re:    In re London Silver Fixing Ltd. Antitrust Litig.,
              Case No. 14-MD-2573 (VEC) (S.D.N.Y.)

Dear Judge Caproni,

           Pursuant to Part (8)(a)(1)(vii) of the Discovery Schedule (Dkt. 371), as amended by
the Court’s May 24, 2019 Order, the parties jointly submit this letter updating the Court on the
progress of discovery. The parties are working on the production of documents in accordance
with the deadlines set forth in the Amended Discovery Schedule (Dkt. 420), and the Bank of
Nova Scotia and HSBC expect to produce documents on or before August 2, consistent with the
deadlines set out in the Amended Discovery Schedule.

           On July 25, 2019, Plaintiffs’ Petition for Writ of Mandamus was denied. On the same
day, Defendants sought confirmation from Plaintiffs as to their timetable for production. On July
26, 2019, this Court denied as moot Plaintiffs’ motion for a stay pending disposition of the
mandamus petition. Plaintiffs are reviewing materials for production and working with their
vendor on the production of documents pursuant to the Court’s February 25, 2019 and July 26,
2019 Orders (Dkt. Nos. 403 and 427), and will apprise defendants of an anticipated production
schedule as soon as practicable.

Respectfully submitted,


 /s/ Robert Eisler                                 /s/ Thomas Skelton
 Robert G. Eisler                                  Vincent Briganti
 Deborah A. Elman                                  Thomas Skelton
 Chad Holtzman                                     Christian Levis
 GRANT & EISENHOFER PA                             Jonathan Seredynski
 485 Lexington Avenue, 29th Floor                  LOWEY DANNENBERG P.C.
 New York, NY 10017                                44 South Broadway, Suite 1100
                                                   White Plains, NY 10601

                          Interim Co-Lead Counsel in No. 14-MD-2573
       Case 1:14-md-02573-VEC Document 428 Filed 08/01/19 Page 2 of 2




 /s/ Stephen Ehrenberg                    /s/ Damien J. Marshall
 Stephen Ehrenberg                        Damien J. Marshall
 William H. Wagener                       Leigh M. Nathanson
 Virginia R. Hildreth                     Laura E. Harris
 SULLIVAN & CROMWELL LLP                  BOIES SCHILLER FLEXNER LLP
 125 Broad Street                         55 Hudson Yards
 New York, NY 10004                       New York, NY 10001

 Attorneys for The Bank of Nova Scotia    Attorneys for the HSBC Defendants
 Defendants and Liaison Defense Counsel



cc:   Counsel of Record (via ECF)
